900 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.AP PROPANE, INC., Plaintiff-Appellee,v.William Blythe MYERS;  James Allen Preston, Defendants-Appellants,Spar Gas, Inc.;  Spar Gas-Carthage;  Oval Hitchcock;  MaryAnn Catron;  William Lyle Catron, Defendants.
Nos. 90-5154, 90-5155.
United States Court of Appeals, Sixth Circuit.
April 16, 1990.

Before NATHANIEL R. JONES and KRUPANSKY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The defendants appeal the district court's order of December 21, 1989, denying their motion for a jury trial on the merits and establishing numerous pretrial deadlines.  It is noted that the defendants additionally sought review of this order by filing a petition for a writ of mandamus docketed in this Court as Case No. 90-5076.  The mandamus petition was denied by order entered February 15, 1990.  The plaintiff now moves to dismiss these appeals for lack of appellate jurisdiction and seeks sanctions for the filing of a frivolous appeal.  The defendants oppose the motion.


2
Under 28 U.S.C. Sec. 1291, this Court has jurisdiction to hear appeals from all final decisions of the district courts.  A final judgment leaves nothing for the Court to do but execute on the judgment.   Catlin v. United States, 324 U.S. 229, 233 (1945).  It is well settled that denial of a jury demand is a nonappealable interlocutory order, Cockran v. Berkel, 651 F.2d 1219, 1221 (6th Cir.1981), cert. denied, 454 U.S. 1152 (1982) (citing Morgantown v. Royal Insurance Co., 337 U.S. 254 (1949);  see also Howard v. Parisian, Inc., 807 F.2d 1560, 1566 (11th Cir.1987), nor is such an order appealable under the collateral order doctrine set forth in Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  Accordingly,


3
It is ORDERED that these appeals be dismissed for lack of appellate jurisdiction.  The plaintiff's motion for sanctions is granted.  The plaintiffs shall submit an accounting of the costs incurred on appeal within 14 days from entry of this order.